EXHIBIT 10.4


CHANGE OF CONTROL
PROTECTION SUPPLEMENT TO
THE SERVICE AGREEMENT

                        Change of Control Protection Supplement to the Service
Agreement (this "Supplement") made as of January 1, 2006, by and between, S.S.L.
Services Limited (No 34839), a company incorporated under the laws of Bermuda,
with its principal office at 3rd Floor, Par-la-Ville Place, 14 Par-la-Ville
Road, Hamilton, Bermuda (the "Employer"), and George Dienis (the "Executive").

W I T N E S S E T H:

                        WHEREAS, the Employer is a wholly owned subsidiary of
Overseas Shipholding Group, Inc., a corporation incorporated under the laws of
Delaware (the "Parent", and collectively with all Associate Companies (as
defined in Section 1(i)) of the Parent, including the Employer, the "Company");

                        WHEREAS, the Employer believes that the establishment
and maintenance of a sound and vital management of the Employer and its
affiliates is essential to the protection and enhancement of the interests of
the Company and its stockholders;

                        WHEREAS, the Employer and the Executive have entered
into the Service Agreement dated August 12, 2004, as amended by Amendment No. 1
dated as of January 20, 2005, executed by and between the Employer and the
Executive (the "Service Agreement");

                        WHEREAS, the Employer recognizes that the possibility of
a Change of Control (as defined in Section 1(iv) hereof), with the attendant
uncertainties and risks, might result in the departure or distraction of the
Executive to the detriment of the Employer; and

                        WHEREAS, the Employer has determined that it is
appropriate to take steps to induce the Executive to remain with the Employer,
and to reinforce and encourage his continued attention and dedication, when
faced with the possibility of a Change of Control by supplementing the Service
Agreement as set forth herein.

                        NOW, THEREFORE, in consideration of the premises and
mutual covenants herein contained, the parties hereto hereby agree as follows:

                        1.        

Definitions. The foregoing terms shall have the following meaning:



                        (i)       "Anticipatory Termination" means a termination
without Cause or for Good Reason that occurs after a tender offer is announced
for the Parent or after material discussions have occurred with a possible
acquirer with regard to a Transaction (as defined in Section 1(iv)), provided,
that such offer or discussions have not terminated.

                        (ii)      "Associate Company" means any company which in
relation to another company directly or indirectly (a) owns not less than 25% of
the issued share capital of the other company or (b) is owned as to not less
than 25% of its issued share capital by the other company or (c) is an associate
of a company which in turn is associate of the other company.

                        (iii)      For the purposes of this Supplement "Cause"
shall mean: (A) the Executive's willful misconduct involving the Company or its
assets, business or employees or in the performance of his duties which is
materially injurious to the Company (in a manner which would affect the Company
economically or as to its reputation); (B) the filing of a criminal complaint
against the Executive and/or the Executive's indictment for, or conviction of,
or pleading guilty or nolo contendere to, a felony (provided that for this
purpose, a felony shall cover any action or inaction that is a felony or crime
under the laws of Bermuda (collectively, "Bermuda Criminal law") and/or the laws
of Greece (collectively "Greek Criminal Law") and any action or inaction which
takes place outside of Bermuda, if it would be a felony under Bermuda Criminal
Law or Greek Criminal Law; (C) the Executive's continued and substantial failure
to attempt in good faith to perform his duties with the Employer (other than
failure resulting from his incapacity due to physical or mental illness or
injury), which failure has continued for a period of at least ten (10) days
after written notice thereof from the Employer; (D) the Executive's breach of
any material provisions of any agreement with the Company, which breach, if
curable, is not cured within ten (10) days after written notice thereof from the
Employer; or (E) the Executive's failure to attempt in good faith to promptly
follow a written direction of the Board of Directors of the Employer (the
"Employer Board"), the Board of Directors of the Parent (the "Parent Board") or
a more senior officer, provided that the failure shall not be considered "Cause"
if the Executive, in good faith, believes that such direction, or implementation
thereof, is illegal and he promptly so notifies the Chairman of the Employer
Board or the Chairman of the Parent Board, as applicable, in writing. No act or
failure to act by the Executive shall be deemed to be "willful" if he believed
in good faith that such action or non-action was in or not opposed to the best
interests of the Company.

                        (iv)      A "Change of Control" shall mean the
occurrence of any of the following events: (i) any person (for the purposes of
this Section 1(iv), as defined in Section 3(a)(9) of the Securities Exchange Act
of 1934, as amended, in effect in the United States (the "Exchange Act") and as
used in Sections 13(d) and 14(d) thereof), excluding the Parent, any subsidiary
(for the purposes of this Section 1(iv), as defined in Section 424(f) of the
Internal Revenue Code of 1986, as amended, in effect in the United States) of
the Parent, any employee benefit plan sponsored or maintained by the Parent, or
any subsidiary of the Parent (including any trustee of any such plan acting in
his capacity as trustee), becomes the beneficial owner (as defined in Rule
13(d)-3 under the Exchange Act) of shares of the Parent having at least thirty
percent (30%) of the total number of votes that may be cast for the election of
directors of the Parent; provided, that no Change of Control will be deemed to
have occurred as a result of an increase in ownership percentage in excess of
thirty percent (30%) resulting solely from an acquisition of securities by the
Parent unless and until such person acquires additional shares of the Parent;
(ii) there is a merger or other business combination of the Parent, sale of all
or substantially all of the Parent's assets or combination of the foregoing
transactions or a liquidation of the Parent (a "Transaction"), other than a
Transaction involving only the Parent and one or more of its subsidiaries, or a
Transaction immediately following which the shareholders of the Parent
immediately prior to the Transaction continue to have a majority of the voting
power in the resulting entity in approximately the same proportion as they had
in the Parent immediately prior to the Transaction; or (iii) during any period
of two (2) consecutive years beginning on or after the date hereof, the persons
who were directors of the Parent immediately before the beginning of such period
(the "Incumbent Directors") shall cease (for any reason other than death) to
constitute at least a majority of the Parent Board or the board of directors of
any successor to the Parent, provided that, any director who was not a director
as of the date hereof shall be deemed to be an Incumbent Director if such
director was elected to the Parent Board by, or on the recommendation of or with
the approval of, at least two-thirds (2/3) of the directors who then qualified
as Incumbent Directors either actually or by prior operation of the foregoing
unless such election, recommendation or approval occurs as a result of an actual
or threatened election contest (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act or any successor provision) or
other actual or threatened solicitation of proxies or contests by or on behalf
of a person other than a member of the Parent Board. Only one (1) Change of
Control may occur under this Supplement.

                       (v)       "Confidential Information" shall mean the names
or addresses or other sensitive personal or family data, terms of business
and/or requirements of any employee, officers, customer, agent, counselor or
supplier of the Company, any pricing or scheduling information, business plans
or information relating to its business model, marketing and sales information,
business dealings information, codes, invention practices and procedures and
programs, financial information, designs, structures research activity
information, invention, innovation information which is marked "confidential" or
which the Executive is told is confidential or which the Executive might
reasonably expect the Company would regard as confidential and any information
which has been given to the Company in confidence by customers, suppliers, or
other persons as well as all notes, memoranda, records, list of customers and
suppliers and employees, correspondence, documents, computer and other disks and
tapes, data listings, codes, designs and drawings and other documents and
material of whatsoever nature relating to the business of the Company.

                      (vi)       "Disability" shall mean the Executive's failure
to have performed his material duties and responsibilities as a result of
physical or mental illness or injury for more than one hundred eighty (180) days
during a three hundred sixty-five (365) day period.

                       (vii)      "Good Reason" shall mean a termination by the
Executive effected by a written notice given within ninety (90) days after the
occurrence of the Good Reason event. For purposes of this Supplement, "Good
Reason" shall mean the occurrence of any of the following events without the
Executive's express written consent which event is not cured within ten (10)
days after written notice thereof from the Executive to the Employer: (A) any
material diminution in the Executive's position, duties, responsibilities, title
or authority, or the assignment to the Executive of duties and responsibilities
materially inconsistent with his position, except in connection with the
Executive's termination for Cause or as a result of death, or temporarily as a
result of the Executive's incapacity or other absence for an extended period;
(B) a reduction in the Executive's annual base salary; (C) notwithstanding
Clause 5.1 of the Service Agreement, a relocation of the Executive's principal
business location to an area outside of Greece; or (D) any breach of Section 11
of this Supplement.

                        (viii)    A termination "without Cause" shall mean a
termination of the Executive's employment by the Employer other than for a
termination for Cause or due to Disability.

                        2.         

Term. This Supplement shall commence on the date hereof and shall expire on the
earliest of (i) three (3) years from the date hereof, subject to the right of
the Employer Board and the Executive to extend it, provided that, if a Change of
Control takes place prior to three (3) years from the date hereof, the duration
of this Supplement under this subpart (i) shall be until two (2) years after the
Change of Control whether such two (2) year period ends before or after the end
of such three (3) year period; (ii) the date of the death of the Executive or
retirement or other termination of the Executive's employment (voluntarily or
involuntarily) with the Employer prior to a Change of Control other than as a
result of a termination by the Employer without Cause or by the Executive for
Good Reason that is an Anticipatory Termination; or (iii) ninety (90) days after
an Anticipatory Termination by the Employer, without Cause or by the Executive
with Good Reason if a Change of Control does not occur on or prior to such date.
Notwithstanding anything in this Supplement to the contrary, if the Employer
becomes obligated to make any payment to the Executive pursuant to the terms
hereof at or prior to the expiration of this Supplement, then this Supplement
shall remain in effect for such and related purposes until all of the Employer's
obligations hereunder are fulfilled. Further, provided that a Change of Control
has taken place prior to the termination of this Supplement, the provisions of
Sections 9 and 11 hereof shall survive and remain in effect notwithstanding the
termination of this Supplement, the termination of the Executive's employment or
any breach or repudiation or alleged breach or repudiation by the Employer or
the Executive of this Supplement or any one or more of its terms.



                       3.         

Termination Following Change of Control. If, and only if, (i) a Change of
Control occurs and the Executive's employment with the Employer is terminated by
the Employer without Cause or by the Executive for Good Reason at any time
within two (2) years after the Change of Control or (ii) there was an
Anticipatory Termination and the Change of Control has taken place within ninety
(90) days thereafter, the Executive shall be entitled to the amounts provided in
Section 4 upon such termination. In the event of an Anticipatory Termination, if
any equity grants which were granted prior to a Change of Control would vest on
a Change of Control after an Anticipatory Termination, any such equity grants
that otherwise would be forfeited (after application of any other accelerated
vesting provision) shall not be forfeited pending a determination of whether or
not a Change of Control occurs within ninety (90) days thereafter (the
"Determination Period"), but during the Determination Period no unvested option
shall vest or be exercisable, no other unvested equity grant shall vest and no
dividends shall be payable unless and until the Change of Control takes place
during the Determination Period. If a Change of Control occurs during the
Determination Period, and the option exercise period would otherwise have
expired, then the exercise period for any equity grants which otherwise would
have expired during the Determination Period shall automatically be deemed to
have been extended to the date which is thirty (30) days following the first
date after such Change of Control in which shares of the Company could be traded
by the Executive on the applicable market under the Company's trading window
policies.



                       4.       

Compensation on Change of Control Termination. If, pursuant to Section 3, the
Executive is entitled to amounts and benefits under this Section 4, the
Executive shall receive the following payments and benefits from the Employer:



                       (a)      (i) subject to submission of appropriate
documentation, any incurred but un-reimbursed business expenses for the period
prior to the Executive's termination payable in accordance with the Service
Agreement; (ii) any base salary, bonus, vacation pay or other compensation
accrued or earned under law or in accordance with the Service Agreement but not
yet paid; and (iii) any other amounts or vested benefits, if any, due under the
then applicable employee benefit (including without limitation any defined
pension plan or arrangement), equity or incentive plans of the Company then in
effect, applicable to the Executive as shall be determined and paid in
accordance with such plans; and

                       (b)        subject to Section 7 hereof, in a lump sum
(without regard to any interest which may have accrued thereon) within ten (10)
days after the satisfaction of the requirements of Section 7 hereof (or, if such
termination occurred prior to a Change of Control, within ten (10) days after
the latter of the aforesaid date or the Change of Control), (i) one and one-half
(1.5) times the sum of (x) the Executive's annual base salary pursuant to the
Service Agreement in effect immediately prior to his termination (or if such
termination is by the Executive pursuant to Section 1(vii)(B), Executive's
annual base salary pursuant to the Service Agreement in effect immediately prior
to such reduction of his annual base salary), plus (y) the Executive's highest
target annual incentive compensation in effect within one hundred eighty (180)
days prior to, or at any time after, the Change of Control; provided, that if no
target annual incentive compensation is in effect during such period, then for
the purpose of this Section 4(b)(i)(y), the Executive's target incentive
compensation shall be deemed to be 50% of the Executive's annual base salary
pursuant to the Service Agreement in effect immediately prior to his termination
(or if such termination is by the Executive pursuant to Section 1(vii)(B),
Executive's annual base salary pursuant to the Service Agreement in effect
immediately prior to such reduction of his annual base salary); (ii) a lump sum
amount equal to eighteen (18) months of additional employer contributions under
any defined contribution pension plan or arrangement of the Company applicable
to the Executive, measured from the date of termination of employment and not
contributed to the extent that the Executive would otherwise be entitled to such
contributions during such period if he had contributed at the maximum permitted
salary reduction level during such period; (iii) a pro rata target bonus for the
year in which Executive is terminated based on the portion of the year the
Executive was employed, provided that, if no target annual incentive
compensation is in effect during such period, then for the purpose of this
Section 4(b)(iii), the Executive's target incentive compensation shall be deemed
to be 50% of the Executive's annual base salary pursuant to the Service
Agreement in effect immediately prior to his termination (or if such termination
is by the Executive pursuant to Section 1(vii)(B), Executive's annual base
salary pursuant to the Service Agreement in effect immediately prior to such
reduction of his annual base salary); and (iv) to the extent not paid pursuant
to Section 4(a) above, any earned but unpaid bonus for a previously completed
fiscal year of the Employer; provided that such bonus shall be paid to the
Executive in the year following the completed fiscal year of the Employer when
other executives of the Parent receive their bonuses.

                       5.          

Notice of Termination. After a Change of Control, any purported termination of
the Executive's employment (other than by reason of death) shall be communicated
by written Notice of Termination from one party hereto to the other party hereto
in accordance with Section 14. For purposes of this Supplement, a "Notice of
Termination" shall mean a notice that the employment is terminated which in case
the termination is for Cause shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive's
employment. Further, a Notice of Termination for Cause after a Change of Control
is required to include a copy of a resolution duly adopted by the affirmative
vote of not less than two-thirds (2/3) of the entire membership of the Employer
Board at a meeting of the Employer Board which was called and held for the
purpose of considering such termination and which the Executive had the right to
attend and speak finding that, in the good faith opinion of the Employer Board,
the Executive has engaged in conduct set forth in the definition of Cause
herein, and specifying the particulars thereof in detail.



                       6.         

Date of Termination. "Date of termination," with respect to any purported
termination of the Executive's employment after a Change of Control, shall mean
the date of the Notice of Termination; provided that in the case of a
termination by the Executive for Good Reason, the Notice of Termination shall be
contingent on the Employer's non-cure of any permitted cure and not deemed
effective until the end of any cure period and then only if the event is not
timely cured. In the event a Notice of Termination is given by the Employer, the
Executive may treat such notice as having a date of termination at any date
between the date of receipt of such notice and the date of termination indicated
in the Notice of Termination by the Employer, provided, that the Executive must
give the Employer written notice of the date of termination if he deems it to
have occurred prior to the date of termination indicated in the Notice of
Termination.



                       7.          

Acceptance and Release. Any and all amounts payable or additional rights
provided pursuant to Section 4(b) above shall only be payable if the Executive
executes and delivers to the Employer an Acceptance Form and Release in the form
attached hereto as Exhibit A discharging all claims of the Executive which may
have occurred up to the date of termination (with such changes therein as may be
necessary to make it valid and encompassing under applicable law) within the
appropriate time described in the Acceptance Form and Release presented by the
Employer to the Executive. Notwithstanding anything herein to the contrary, if
the Executive materially breaches any of the provisions of Section 9 of this
Supplement, the Employer may cease all payments due to the Executive thereafter
under Section 4(b) above (other than as required by law).



                       8.         

No Duty to Mitigate/Set-off. The Employer agrees that if the Executive's
employment with the Employer is terminated pursuant to this Supplement during
the term of this Supplement, the Executive shall not be required to seek other
employment or to attempt in any way to reduce any amounts payable to the
Executive by the Employer pursuant to this Supplement. Further, the amount of
any payment or benefit provided for in this Supplement shall not be reduced by
any compensation earned by the Executive or benefit provided to the Executive as
the result of employment by another employer or otherwise. Except as otherwise
provided herein and apart from any disagreement between the Executive and the
Employer concerning interpretation of this Supplement or any term or provision
hereof, the Employer's obligations to make the payments provided for in this
Supplement and otherwise to perform its obligations hereunder shall not be
affected by any circumstances, including without limitation, any set-off,
counterclaim, recoupment, defense or other right which the Employer may have
against the Executive. The amounts due under Section 4 are inclusive, and in
lieu of, any amounts payable pursuant to the Service Agreement, any provisions
under the laws of Bermuda ("Bermuda Law"), under any other salary continuation
or cash severance arrangement of the Employer and to the extent paid or provided
under any other such arrangement shall be offset against the amount due
hereunder.



                       9.         

Confidentiality, Non-Competition, Non-Solicitation and Cooperation.



                        (a)      

During the Executive's employment with the Employer and thereafter, the
Executive agrees not to, directly or indirectly, for any reason whatsoever,
communicate or disclose to any unauthorized person, firm or corporation, or use
for the Executive's own account, without the prior written consent of the Parent
Board or the Chief Executive Officer of the Parent (the "CEO"), any Confidential
Information, proprietary processes, trade secrets or other confidential data or
information of the Company concerning the businesses or affairs, accounts,
products, services or customers of the Company, it being understood, however,
that the obligations of this Section 9(a) shall not apply to the extent that the
aforesaid matters (i) are disclosed in circumstances in which the Executive is
legally required to do so, provided that the Executive gives the Parent prompt
written notice of receipt of notice of any legal proceedings so as the Parent
has the opportunity to obtain a protective order, or (ii) become known to and
available for use by the public other than by the Executive's wrongful act or
omission.





                        (b)         

During the Executive's employment with the Employer and thereafter, the
Executive agrees to fully cooperate with the Company or the Company's counsel in
connection with any matter, investigation, proceeding or litigation regarding
any matter in which the Executive was involved during the Executive's employment
with the Employer or to which the Executive has knowledge based on the
Executive's employment with the Employer.





                        (c)        

It is hereby expressly agreed between the parties that in the event that the
Executive was to take up employment with a Competitor Business involved with any
Material Business (as each term is defined in Section 9(d)) conducted by the
Company, such employment will necessarily involve a breach by the Executive of
his obligations of confidence to the Company under Section 9(a) and that the
foregoing restrictions set out in Section 9(d) to (f) are agreed as reasonable
for the protection of the Company's Confidential Information.





                       (d)       

During the Executive's employment with the Employer and, if the Executive is
receiving the amounts and benefits provided under Section 4, for the one (1)
year period following the termination of the Executive's employment with the
Employer, the Executive agrees not to participate, directly or indirectly, as an
individual proprietor, partner, stockholder, officer, employee, director, joint
venturer, investor, lender, consultant or in any capacity whatsoever (within
Bermuda or Greece) in a business in competition with any Material Business (as
defined below) conducted by the Company as of the date of the termination of the
Executive's employment ("Competitor Business"), provided, however, that such
participation will not include (i) the mere ownership of not more than one
percent (1%) of the total outstanding stock of a publicly held company, (ii)
engaging in any activity with, or for, a non-competitive division, subsidiary or
affiliate of any Competitor Business, or (iii) any activity engaged in with the
prior written approval of the Parent Board or the CEO. A business shall be
deemed to be a "Material Business" of the Company if it generated more than 5%
of the Company's revenues in the fiscal year ending immediately prior to
termination of the Executive's employment or is projected to generate more than
5% of the Company's revenues in the fiscal year of termination of the
Executive's employment.





                       (e)        

During the Executive's employment with the Employer and, if the Executive is
receiving the amounts and benefits provided under Section 4, for the one (1)
year period following the termination of the Executive's employment with the
Employer, the Executive agrees that he will not, directly or indirectly,
individually or on behalf of any other person, firm, corporation or other
entity, solicit, induce, hire or retain any employee of the Company (or any
person who had been such an employee in the prior six (6) months) to leave the
employ of the Company or to accept employment or retention as an independent
contractor with, or render services to or with any other person, firm,
corporation or other entity unaffiliated with the Company or take any action to
assist or aid any other person, firm, corporation or other entity in
identifying, soliciting, hiring or retaining any such employee; provided, the
Executive may serve as a reference after the Executive is no longer employed by
the Employer, but not with regard to any entity with which the Executive is
affiliated or from which the Executive is receiving compensation and this
provision shall not be violated by general advertising not specifically targeted
at employees of the Company.





                        (f)        

During the Executive's employment with the Employer and, if the Executive is
receiving the amounts and benefits provided under Section 4, for the one (1)
year period following the termination of the Executive's employment with the
Employer, the Executive will not solicit or induce any customer of the Company
to purchase goods or services offered by the Company from another person, firm,
corporation or other entity or assist or aid any other persons or entity in
identifying or soliciting any such customer.





                       (g)         

Because Employer's remedies at law for a breach or threatened breach of any of
the provisions of this Section would be inadequate, the Executive acknowledges
and agrees that, in the event of such a breach or threatened breach, in addition
to any remedies at law, Employer shall be entitled to seek specific performance
including provisional measures as provided by Bermuda Law.





                       (h)        

The obligations contained in this Section 9 shall survive the termination,
separation, or expiration of the Executive's employment with the Employer and
shall be fully enforceable thereafter.





                       10.       

Directors & Officers Insurance/ Indemnification.



                       (a)        

The Employer shall continue to cover the Executive, or cause the Executive to be
covered, under any director and officer insurance maintained after the Change of
Control for directors and officers of the Employer (whether by the Employer or
another entity) at the highest level so maintained for any other past or active
director or officer with regard to any action or omission of the Executive while
an officer or director of the Employer. Such coverage shall continue for any
period during which the Executive may have any liability for the aforesaid
actions or omissions.



                       (b)       

Following a Change of Control, the Employer shall, with regard to matters
related to Executive's period of employment with the Employer, indemnify the
Executive to the fullest extent permitted or authorized by the Employer's
constitutional documents and decisions of the Employer Board against any claims,
suits, judgments, expenses (including reasonable attorney fees), with
advancement of legal fees and disbursements to the fullest extent permitted by
law, arising from, out of, or in connection with the Executive's services as an
officer or director of the Employer, as an officer or director of any affiliate
for which the Executive was required to serve as such by the Employer or as a
fiduciary of any benefit plan of the Employer or any affiliate.



                       11.       

Successors; Binding Agreement. In addition to any obligations imposed by law
upon any successor to the Employer, the Employer will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Employer to
expressly assume and agree in writing to perform this Supplement in the same
manner and to the same extent that the Employer would be required to perform it
if no such succession had taken place. This Supplement shall inure to the
benefit of and be enforceable by the Executive's personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Executive shall die while any amount would still
be payable to the Executive hereunder if the Executive had continued to live,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Supplement to the executors, personal representatives or
administrators of the Executive's estate. This Supplement is personal to the
Executive and neither this Supplement or any rights hereunder may be assigned by
the Executive.



                       12.       

Miscellaneous. No provisions of this Supplement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be specifically designated
by the Employer Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. This Supplement
constitutes the entire agreement between the parties hereto pertaining to the
subject matter hereof. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Supplement. All
references to any law shall be deemed also to refer to any successor provisions
to such laws.



                        13.      

Counterparts. This Supplement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.



                        14.      

Notices. Any notice or other communication required or permitted hereunder shall
be in writing and shall be delivered personally, or sent by registered mail,
postage prepaid. Any such notice shall be deemed given when so delivered
personally, or, if mailed, five days after the date of deposit in the Bermuda
mails if mailed by the Employer or five days after the date of deposit in the
Hellenic mails if mailed by the Executive, as follows:



                        (i)          If to the Employer, to:
                                      S.S.L Services Limited (No 34839)
                                      3rd Floor, ,Par- la- Ville Place,
                                      14 Par- la- Ville Road,
                                      Hamilton, Bermuda
                                      Attention: President


                                      with a copy to the Parent at:


                                      Overseas Shipholding Group, Inc.
                                      666 Third Avenue
                                      New York, New York 10017
                                      Attention: President


                                       If to the Parent, to the address
                                       shown above with a copy to the
                                       Employer at the address shown
                                       above.

                                       If to the Executive, to his last
                                       shown address on the books of
                                       the Employer.

                       Any party may by notice given in accordance with this
Section to the other parties, designate another address or person for receipt of
notices hereunder.

                       15.         

Separability. If any provisions of this Supplement shall be declared to be
invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof which shall
remain in full force and effect.



                       16.         

Withholding. Any payments made or benefits provided to the Executive under this
Supplement shall be reduced by any applicable withholding taxes or other amounts
required to be withheld by law or contract.



                       17.         

Non-Exclusivity of Rights. Nothing in this Supplement shall prevent or limit the
Executive's continuing or future participation in any benefit, bonus, incentive,
equity or other plan or program provided by the Employer and for which the
Executive may qualify, nor shall anything herein (except Sections 7, 9 and 18)
limit or otherwise prejudice such rights as the Executive may have under any
other currently existing plan, the Service Agreement or the Severance Protection
Supplement to the Service Agreement between the Employer and the Executive
effective as of January 1, 2006 or statutory entitlements, or Bermuda Law;
provided, that (i) to the extent such amounts are paid under Section 4 hereof or
otherwise, they shall not be due under any such program, plan, agreement, or
statute, and (ii) to the extent such amounts are paid under any such program,
plan, agreement, statute, or otherwise, they shall not be due under Section 4
hereof. Amounts that are vested benefits or which the Executive is otherwise
entitled to receive under any plan or program of the Company, at or subsequent
to the date of termination shall be payable in accordance with such plan or
program, except as otherwise specifically provided herein.



                       18.        

No Additional Rights. The Executive acknowledges that this Supplement is in
addition to, and does not amend or alter, the Service Agreement which shall
remain in full force and effect, except as specifically provided below, and that
any obligations undertaken by the Employer in the context of this Supplement,
including, without limitation, the obligation under Section 5 hereof, shall not
in any way whatsoever be deemed as constituting a waiver on the part of the
Employer of any of its right under the Service Agreement including, without
limitation, its right to terminate the Service Agreement without Cause pursuant
to the provisions of Bermuda Law, subject to the payment provisions hereof, if
any, that are applicable, or a limitation or confinement of such right; provided
however, that following a Change of Control:





                        (a)       neither the provision requiring notice of
termination by either party set forth in Clause 3.1 of the Service Agreement nor
Clauses 14.2 and 14.4 of the Service Agreement shall apply to a termination of
the Executive by the Employer pursuant to which the Executive will be entitled
to the amounts and benefits under Section 4 hereof;

                        (b)       any termination under Clause 14.5 of the
Service Agreement shall be a termination without Cause and Clause 14.5.2 as then
in force shall be replaced by Section 4 hereof;

                        (c)       Clauses 14.1.3(a) through (g) of the Service
Agreement as then in force shall be replaced by Section 1(iii) hereof;

                        (d)       upon a termination of the Executive's
employment by the Company without Cause or by the Executive for Good Reason,
Clause 14.6 of the Service Agreement shall be replaced by Section 7 hereof;

                        (e)       Clauses 11.1, 12.1, and 12.2, and Article 15
of the Service Agreement as then in force shall be replaced by Section 9 hereof;
and

                        (f)       Clauses 14.3 and 14.8 shall be of no force and
effect.

For the avoidance of doubt it is clarified that subject to the Service Agreement
and any other agreement between the Executive and the Employer, the Employer
reserves the right to terminate the Executive's employment at any time with or
without Cause and that, in case of any termination of the Executive's employment
other than a termination by the Employer without Cause or by the Executive for
Good Reason, the terms of the Service Agreement shall apply. Upon termination of
this Supplement, to the extent replaced or modified in any way pursuant to
subsections (a) through (f) above, the Service Agreement as then in force shall
be restored immediately. The Executive acknowledges that he is aware that he
shall have no claim against the Company hereunder or for deprivation of the
right to receive the amounts hereunder as a result of any termination that does
not specifically satisfy the requirements hereof or as a result of any other
action taken by the Company.

                        19.        

Independent Representation. The Executive acknowledges that he has been advised
by the Employer to have this Supplement reviewed by independent counsel and has
been given the opportunity to do so.



                        20.       

Miscellaneous. The Executive and OSG Ship Management (GR) Ltd ("OSG GR") have
entered into a Change of Control Protection Supplement to the Codification of
Contract of Employment made as of January 1, 2006 (the "Greek Change of Control
Protection Supplement"). The Executive unconditionally and unreservedly declares
and acknowledges that the exercise of any of his rights under this Supplement
shall be conditioned upon the concurrent exercise of his equivalent right, to
the extent exercisable, under the Greek Change of Control Protection Supplement;
additionally the exercise by him of any of his rights under the Greek Change of
Control Protection Supplement shall be considered as concurrent exercise of his
equivalent right, to the extent exercisable, under this Supplement.



                       21.       

Governing Law. This Supplement shall be construed, interpreted, and governed in
accordance with the laws of Bermuda.



IN WITNESS WHEREOF, the Employer has caused this Supplement to be duly executed
and the Executive has hereunto set his hand as of the date first set forth
above.

                                                                S.S.L. Services
Limited (No 34839)

                                                                By: /s/Arthur E.
M. Jones                       
                                                                Name:    Arthur
E. M. Jones
                                                                Title:       President

                                                                EXECUTIVE

                                                                /s/George
Dienis                                        
                                                                George Dienis

 

 

 

 

 

 

 

 

 

 

EXHIBIT A
ACCEPTANCE FORM AND RELEASE

Release

1. I agree and acknowledge that the payments and other benefits provided
pursuant to the Change of Control Protection Supplement to the Service Agreement
executed by and between myself and S.S.L. Services Limited (No 34839) (the
"Employer"), effective as of January 1, 2006 (the "Supplement"): (i) are in full
discharge of any and all liabilities and obligations of the Employer to me,
monetarily or with respect to employee benefits or otherwise, including but not
limited to any and all obligations arising under any alleged written or oral
employment agreement, the Service Agreement dated August 12, 2004, as amended by
Amendment No. 1 dated as of January 20, 2005, executed by and between myself and
the Employer (the "Service Agreement"), policy, plan or procedure of Overseas
Shipholding Group, Inc. (the "Company") or the Employer and/or any alleged
understanding or arrangement between me and the Company or the Employer; and
(ii) exceed any payment, benefit, or other thing of value to which I might
otherwise be entitled under any policy, plan or procedure of the Company or the
Employer and/or any agreement between me and the Company or the Employer
(including, without limitation, the Service Agreement).

2. In consideration for the payments and benefits to be provided to me pursuant
to the Supplement, I forever release and discharge the Employer from any and all
claims. This includes claims that are not specified in this Acceptance Form and
Release (this "Release"), any claims relating to or arising out of my
employment, the terms and conditions of such employment, the Service Agreement,
any salary claims including without limitation claims for any and all benefits,
allowances, bonuses, etc, any claims relating or arising out of the separation
of such employment, and/or any of the events relating directly or indirectly to
or surrounding the separation of that employment, including, but not limited to,
breach of contract (express or implied), wrongful discharge, detrimental
reliance, defamation, emotional distress or compensatory or punitive damages;
and any claim for attorneys' fees, costs, disbursements and/or the like.
Notwithstanding anything herein to the contrary, the sole matters to which this
Release does not apply are (i) the rights of indemnification and directors and
officers liability insurance coverage to which I was entitled immediately prior
to my termination; and (ii) my rights under any tax-qualified pension plan or
claims for accrued vested benefits under any other employee benefit plan, policy
or arrangement maintained by the Company or the Employer.

3. I acknowledge that the termination of the Service Agreement is lawful, valid
and binding upon me and I hereby waive all my rights to contest its validity in
the future for any reason whatsoever.

4. This Release applies to me and to anyone who succeeds to my rights, such as
my heirs, executors, administrators of my estate, trustees, and assigns. This
Release is for the benefit of (i) the Employer, (ii) the Company, (iii) any
affiliated or related corporation or entity, (iv) any director, officer,
employee, or agent of the Company or the Employer or of any such affiliated or
related corporation or entity, or (v) any person, corporation or entity who or
that succeeds to the rights of the Company or the Employer or of any such
person, or affiliated or related corporation or entity.



______________________________
George Dienis

Date:______________________